PER CURIAM.
Defendant-appellant was indicted for (1) breaking and entering a dwelling with intent to commit a felony, (2) two counts of robbery, (3) two counts of false imprisonment, and (4) unlawful possession of a firearm while engaged in a criminal offense. He was tried by a jury and found guilty on all counts except one count of robbery.
On appeal, defendant-appellant alleges that his conviction and sentence for unlawful possession of a weapon while engaged in a criminal offense are void as being for conduct not defined as a crime. We find this contention clearly erroneous as F.S. § 790.07 F.S.A. defines as a crime the possession of a weapon while one is engaged in a crime.
Defendant-appellant also argues that the trial court improperly denied his right to cross-examination by refusing to allow the chief prosecution witness to be questioned concerning an alleged agreement with defendant not to testify in exchange for a large sum of money. We cannot agree.
A search of the record reflects that counsel for the defense in fact did question the chief prosecution witness as follows: “Didn’t you make a phone call to Mr. Hogan telling him that if he would get your $25,000 from them, you’d forget the whole thing?” In addition, the witness was asked whether or not he had received $6,000 from the defendants and whether he gave one Wallach $1,600 to cover his (Wallach’s) civil damages. In light of the above, this argument must fail.
We also considered appellant’s remaining points and found that either they were not objected to during the course of the trial or they were without merit.
Accordingly, the judgment is affirmed.
Affirmed.